Exhibit 10.1

 

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

Master Supply and Distribution Agreement

 

Supplier     Company  Milestone Scientific, Inc. and   
Tri-anim Health Services, Inc. 220 South Orange Avenue   
5000 Tuttle Crossing Boulevard Livingston, New Jersey 07039   
Dublin, Ohio 43016 Attention: Leonard Osser, CEO   
Attention: Jeffrey Prestel, President Telephone: 973-535-2717   
Telephone: 614.760.5008 Facsimile: 973-535-2829    Facsimile: 614.760.0533
E-mail: losser@milestonescientific.com    E-mail: jeff.prestel@sarnova.com

 

1. Scope of Agreement.

 

  1.1. Supply and Purchase Products. Subject to the terms and conditions set
forth herein, Supplier shall make available the Products (as defined below) for
purchase by Company and Company shall purchase from Supplier the Products it
orders under this Master Agreement.

 

  1.2. Appointment of Company. Subject to the terms and conditions set forth in
this Master Agreement, Supplier hereby appoints Company during the Term (as
defined below) as its exclusive distributor of the Exclusive Products within the
Territory (as defined below), authorized to market, resell, label under its own
private label, and distribute the Products to Company’s customers within the
Territory and. During the Term, no other entity, including without limitation
Supplier, shall market, resell, label, or distribute Exclusive Products, within
the Territory. For this purpose, the limitation on other entities shall apply to
the Exclusive Products regardless of whether the Products are labeled with
Company’s label or any other label.

 

2. Definitions. The following terms, when capitalized in this Agreement, shall
have the meanings set forth below:

 

  2.1. “Agreement” means this Master Agreement together with any purchase order
issued hereunder during the Term.

 

  2.2. “Claims” means all claims, liability, damage, losses, or expenses,
including litigation costs and attorneys’ fees.

 

  2.3. “Company Party” or “Company Parties” means Company and its affiliates,
and each of their officers, members, shareholders, directors, employees, agents,
and contractors.

 

1



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  2.4. “Confidential Information” means any proprietary or confidential
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution and sales
methods and systems, sales and profit figures, forecasts and inventory
information, finances and other information belonging to a Party. Sales tracing
reports shall be considered the Confidential Information of Company. However,
Confidential Information does not include any of the foregoing items which
(i) has become publicly known and made generally available through no act of the
Receiving Party; (ii) is developed by the Receiving Party without use of the
Confidential Information of the Disclosing Party; (iii) is disclosed to the
Receiving Party by a third party who is not under an obligation to preserve its
confidentiality; or (iv) is required to be disclosed pursuant to any applicable
laws, provided that the Receiving Party shall give the Disclosing Party
reasonable prior written notice of any such anticipated disclosure and shall
cooperate with the Disclosing Party’s efforts to obtain a protective order.

 

  2.5. “Contract Year” means each twelve (12) month period during the Term of
this Agreement, commencing on the Effective Date.

 

  2.6. “Delivery Date” means the date specified in the Purchase order as of
which the entire order is scheduled to be received by Company; provided,
however, that in no event shall the Delivery Date be less than 5 days from the
date of the Purchase Order.

 

  2.7. “Disclosing Party” means the Party disclosing information to the other
Party.

 

  2.8. “Exclusive Products” means those Products designated on Exhibit A as
Exclusive Products.

 

  2.9. “Effective Date” shall be the same date in which the FDA approves the
510K of the products.

 

  2.10. “Fill Rate” means the quantity of fully conforming Products actually
shipped within the Lead Time, divided by the quantity of conforming Products
that should have been shipped by the Delivery Date. Fill Rate is determined on a
purchase order basis.

 

  2.11. “GP Dollars” means the difference between the price at which Product is
sold by Company to its customers and the price at which that Product is sold by
Supplier to Company. For this purpose price is determined without regard to the
application of any discounts or rebates.

 

  2.12. “GPO” means Group Purchasing Organization.

 

  2.13. “Mandatory Fill Rate” means with respect to a given order, 98% Fill
Rate.

 

  2.14. “Party” or “Parties” means the Supplier and/or Company, as the context
shall require.

 

  2.15. “Private Label Products” means all Products identified on Exhibit A as
Private Label Products.

 

  2.16. “Products” means the products identified on Exhibit A hereto. Products
may be added or deleted to Exhibit A by a mutually signed written agreement of
the Parties. Products shall include all manuals, usage instructions and
limitations, safety devices, and safety information applicable to such Products.
The term “Products” includes all Exclusive Products.

 

2



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  2.17. “Receiving Party” means the Party that is the recipient of information
from the Disclosing Party.

 

  2.18. “Term” means the period beginning on the Effective Date and continuing
for a period of 3 years, unless earlier terminated in accordance with
Section 15. If not terminated earlier, the Term will be extended for additional
one-year periods, unless one Party notifies the other Party in writing of its
intention not to extend the Term at least 120 days prior to the end of the then
current Term. The initial term together with any extensions thereof are referred
to in the aggregate as “Term.”

 

  2.19. “Territory” means the United States of America, including all
possessions and territories and United States government and military facilities
operating outside of the United States of America.

 

  2.20. “Market” means health care facilities, home health care market, acute
care market, long-term acute care and US government acute care facilities. We
define the Tri-anim market as Acute Care only at this time and exclude
free-standing, non-hospital affiliated pain management clinics and private pain
practices.

 

3. Product Orders and Quantity.

 

  3.1. Purchase Orders. Company shall submit to Supplier a purchase order for
each order of Products hereunder via facsimile on its standard purchase order
form, the terms and conditions of which are incorporated herein by reference, to
the extent such terms and conditions do not conflict with the terms and
conditions of this Master Agreement. To the extent there is a conflict, the
terms and conditions of this Master Agreement will prevail.

 

  3.2. Quantity. The minimum purchase quantity for year one of the contract is
five hundred (500) CompuFlo instruments, excluding disposable circuits, which
shall be purchased for shipment over the course of the first 18 months following
FDA approval of the products’ 510K. The minimum purchase quantity for year two
of and for year three of the contract will be determined by negotiation between
the Parties at least 60 days prior to the commencement of year two or year three
of the contract. If the Company does not purchase the minimum purchase quantity
in any year or if the Parties fail to agree on the minimum purchase quantity for
years two or three, the Supplier, as its sole and exclusive remedy, can
terminate the contract upon 120 days’ notice.

 

  3.3. Down Payment. Company will provide a down payment of $100,000 within 30
days of FDA approval of the 510K for CompuFlo instrument and corresponding
disposable circuit. Company’s down payment will be applied directly towards
future purchases from Supplier.

 

3



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

4. Pricing, Invoices, and Payment Terms.

 

  4.1. Pricing. Prices for products ordered by distributor shall be set forth on
Exhibit A hereto. All prices shall remain firm for the Term, subject only to
change once per year, with a maximum increase of three (3) percent. All pricing
increases must be submitted with 90 days advance notice and agreed upon by
Company following verification of material cost increases provided by supplier
as no arbitrary price increases will be accepted by Company.

 

  4.2. Taxes, Freight, and other Costs. Other than any applicable sales tax
relating to Products, Supplier shall bear the cost of any taxes relating to the
Products and/or the supply thereof, including, without limitation, any use,
customs, import, medical device tax or excise tax. The Company shall bear the
cost of freight, FOB destination freight collect, and all other shipment and
delivery costs including, packaging, carrier costs, and additional cost for
expedited shipments for all disposable units, which will be warehoused at
Tri-anim warehouse facilities before being sent to customers. Supplier shall
procure insurance to protect against risk of loss and/or damage until title to
Products transfers to Company. All capital units will be drop shipped by the
Supplier directly to the end-user customer in a timely fashion upon notification
of a customer purchase. Company will procure and maintain inventory on all
disposable units based on customer demand creation. Title of Products and
liability for Products shall transfer to Company only upon Company or End-User
Customer’s acceptance of Products.

 

  4.3. Invoices. Supplier shall submit an invoice to Company for all each order
after its shipment. All invoices shall specify the purchase order to which it
relates and reference any discounts or rebates that may be applicable to such
order.

 

  4.4. Payment Terms. Payments for each order shall be made in U.S. dollars net
45 days from the date a complete and accurate invoice for an applicable order is
received by Company.

 

5. Rebates, Discounts, and Incentives.

 

  5.1. Any rebates, credits, incentives, or discount programs provide by
Supplier to Company under this Agreement are specified on Exhibit B. The Parties
acknowledge that any price reductions or incentive remuneration provided under
the terms of this Agreement constitute “discounts or other reductions in price”
under section 1128 B(b)(3)(A) of the Social Security Act 42 U.S.C.
1320a-7b(b)(3)(A). Accordingly, Company shall disclose any rebates or discounts
to its Customers and require that its Customers for Product properly disclose
this and any other “bonus, discount, rebate, or other reduction in price”
provided to Company by Supplier to any state or federal program that provides
cost or charge-based reimbursement to such Customer for Product.

 

6. Supplier’s Duties.

 

  6.1. Supplier shall ready goods for shipment, pack and deliver goods to
Company’s designated carriers in accordance with Customer’s order and reasonable
shipping schedule..

 

4



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  6.2. Supplier shall ensure that all Products shall have a shelf life of at
least 18 months at its time of delivery to Company or Company’s designee.
Product with an expiration date shall have an expiration date of 18 months or
greater from the date of delivery to Company or Company’s designee.

 

  6.3. Supplier shall refrain from modifying the Products or the key components
except if required by the FDA or other government agencies, including,
(i) composition or source of any raw material or components; (ii) method of
producing or testing Product; (iii) change in subcontractors or suppliers for
producing, obtaining, processing, or testing; and (iv) site of manufacture,
unless it first receives Company’s written consent for such modifications.

 

  6.4. If Company receives a material number of complaints from Company’s
customer that relate to Products not performing to Company’s specifications or
being otherwise nonconforming, the Supplier is responsible to investigate and
report the accuracy of the complaints. A material number of customer complaints,
means a number of complaints equal to 6% or more of the rolling average of
purchases of such Products over the past two months.

 

  6.5. Supplier shall offer Company the right to be the exclusive distributor of
any improvement to Product or any product that could be competitive to Product
before offering it to any other person or company for distribution. If Company
accepts such improved or new product as its exclusive distributor, the terms of
this Master Agreement shall apply, subject to Parties’ mutual agreement to the
prices for such improved or new product.

 

  6.6. Supplier shall maintain the Mandatory Fill Rate on all orders for
Products. If Supplier fails to meet the Mandatory Fill Rate by the Delivery
Date, Company may charge and Supplier will pay Company a delinquency charge for
each day that the Mandatory Fill Rate for the respective purchase order remains
unsatisfied. The delinquency charges shall be determined on the basis of the
following schedule based on a standard lead time of 60 days for all products:

 

Days Delinquent

   Daily Penalty

1st through 14th day delinquent

   % 2

15th through 30th day delinquent

   % 5

31st day and any day thereafter

   % 10

 

  6.7. If due to a delay in Product delivery or nonconforming Product quality,
Company deems it necessary to obtain substitute product from another supplier.
To the extent the acquirement of such substitute product, including freight
costs, exceeds the price Company would have paid under the Agreement for timely
delivered conforming Product, Supplier will pay Company an amount equal to the
extra costs incurred by Company to acquire such substitute product.

 

  6.8. Supplier shall obtain and maintain any governmental approvals, consents,
licenses, authorizations, declarations, filings, and registrations as may be
necessary or advisable for the performance of the terms and conditions of this
Agreement, including, without limitation, any approvals and licensing by the
United States Food and Drug Administration (“FDA”) Drug Enforcement
Administration (“DEA”), and pharmaceutical boards, as applicable.

 

5



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  6.9. Company shall be responsible for installation, user education and
service, required with respect to Product sold by Company, including all related
costs and expenses.

 

  6.10. Supplier shall make available to Company at least once during the first
6-months and at least once during the second 6-months of each Contract Year,
comprehensive training to Company’s sales and customer service teams, at such
time(s) and place(s) as are mutually agreed by the Parties to be convenient. All
Supplier costs and expenses relating to such training, including but not limited
to travel expenses of Supplier’s employees and agents, but not the Company’s
employees or agents, shall be borne by Supplier.

 

  6.11. Upon Company’s request, Supplier shall provide Company with (i) demo
instruments to be used by Company’s sales personnel, at a thirty-five
(35) percent reduction in contract price and (ii) additional demo instruments,
at Supplier’s cost, to be used in clinical studies and to produce white papers.
No more than five (5) percent of the annual purchase order quantity can be
product samples.

 

  6.12. Supplier shall use its best efforts to provide a website link from
Supplier’s website to Company’s website within 30-days after the Effective Date.

 

  6.13. Supplier shall provide Material Safety Data sheets for potentially
harmful substances provided to Company by Supplier, to the extent required by
law.

 

7. Company’s Duties.

 

  7.1. Company shall use commercially reasonable efforts (i) to sell Products to
appropriate institutions, (ii) to develop and maintain a qualified sales force
for promotion and sale of Products, (iii) to maintain sufficient inventory of
Products to service the needs of its customers, (iv) to timely expedite shipping
of Products in Company’s inventory to customers ordering Products, (v) to comply
in all material respects with all laws that relate to the importation, sale, or
distribution of any Products in the Market, and (vi) to refrain from knowingly
taking any action that it knows violates any laws, regulations, treaties, or
conventions that apply to its activities.

 

  7.2. Company shall collaborate with Supplier to develop joint marketing and
branding plans for Products.

 

  7.3. Company shall use, market, sell, and distribute Products according to the
Products specifications, instructions, packaging, and labeling provided to
Company by Supplier without alteration, modification, or tampering, unless
consented to in writing by Supplier.

 

  7.4. Company shall maintain electronic records of each Product sold by Company
and to whom it was sold for at least 3 years following the date of the sale of
Product to its customer.

 

6



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  7.5. Company shall refrain from selling, marketing, or distributing Products
outside the Territory.

 

  7.6. Upon Supplier’s request, Company shall provide Supplier with tracing
reports at such frequency as the Parties shall mutually agree; provided, for the
period beginning on the date of the initial request reports until the
termination of this Agreement.

 

8. Warranty.

 

  8.1. In addition to any warranty included in manual or other documentation
provided by Supplier with Product, all of which are incorporated herein by
reference, Supplier warrants that Products shall conform to the specifications
contained in the Agreement and be free from defects in materials, workmanship,
and design. Supplier warrants that it has title to the Products it sells to
Company and that such Products will be free and clear of all liens, claims, or
encumbrances and will be patient-ready condition at the time of transfer to
Company. Supplier further warrants that the Product delivered to Company under
this agreement shall have been manufactured in accordance with all applicable
statues, ordinances and regulations, including, without limitation, U.S. Food,
Drug & Cosmetic Act and the regulations promulgated there under (the “Act”),
including the Good Manufacturing Practice regulations that are now in force or
herein after adopted (“Good Manufacturing Practices”) by the FDA. Supplier
warrants that all expiration dates on Products are accurate. Supplier warrants
that Products shall be properly branded and unadulterated at the time of
shipment from the Supplier’s facility, in accordance with all applicable laws.

 

  8.2. All warranties under this Agreement, including, but not limited to, any
warranty included in a manual or other documentation provided with Product,
shall remain in effect for at least 12 months following the date of the Products
delivery by Company to its customers or, if longer, the date specified in the
manuals or other documentation provided by Supplier with Products.

 

9. Shipping and Marking.

 

  9.1. Supplier shall mark and ship Products to Company in accordance with
(i) all legal requirements for shipment of such Products, and (ii) the
instructions set forth in this Agreement and any purchase orders issued with
respect hereto. Each shipment shall include paperwork specifying the purchase
order and a description of the Products (including quantity) included in each
shipment.

 

  9.2. The receiving hours at Company’s locations shall be Monday through Friday
8 am to 3 pm in the time zone of delivery destination. In the event other
shipping arrangements are proposed, Supplier’s shipper or carrier must obtain
prior approval from the receiving agent at the delivery location. No more than
three trucks per day may be sent to Company for unloading, unless previously
agreed between the Parties. Company will not pay demurrage or any other charges
for any trucks sent in excess of this number per day or for trucks that arrive
too late to be unloaded.

 

7



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  9.3. A complete Supplier’s “bill of material” or advance shipping notice
containing all special handling, storage or lifting requirements, is required to
be delivered to Company’s carrier prior to shipment. This information should
also be submitted to the receiving agent at Company’s designated location via
fax or E-mail.

 

  9.4. Company shall inspect Products within 30 days of delivery for count and
readily discernible non-conformities in the overall order, including, without
limitation, package condition, product codes, package labels, and expiration
dates. Company shall notify Supplier of any non-conformity found in this initial
inspection. Supplier shall have 30 days to correct the initial order by
providing conforming replacement Products, at no additional cost to Company.
After the order is found to satisfy this initial inspection and all
non-conformities, if any, have been remedied, Company will have 30 additional
days to thoroughly inspect the Products. Company shall notify Supplier of any
non-conformity found in this initial inspection. Supplier shall have 30-days to
correct the initial order by providing conforming replacement Products, at no
additional cost to Company. Supplier shall reimburse Company for the price
(including any taxes and fees incurred for such order) of any Products remaining
non-conforming after this second cure period. At the conclusion of this period,
Products shall be deemed to be accepted by Company. Title and risk of loss with
respect to the Products shall pass to Company upon Company’s acceptance of
Products. Supplier shall bear all risk of loss and shall insure all Products
until acceptance by Company

 

  9.5. If after acceptance of Products in accordance with paragraph (a) above,
Company determines that any Products fail to meet any of the warranties stated
in Section 9, Company will give Supplier notice of nonconforming Products and
return such nonconforming Products to Supplier, and Supplier shall, at
Supplier’s option and at Supplier’s expense: (i) replace within 30 days such
Products with new Products that comply with this Agreement and the
Specifications (as hereinafter defined); or (ii) issue Company a refund or
credit in the full amount of the price of the nonconforming units.

 

10. Indemnification.

 

  10.1. Product Liability Indemnity. Supplier shall indemnify, defend, and hold
all Company Parties harmless against all third-party any and all Claims arising
out of, or in connection with, (i) any breach of any representation, warranty,
or covenant by Supplier hereunder, or (ii) any negligent or intentionally
wrongful act or omission by Supplier in connection with the manufacture,
packaging, or labeling of any Products or in connection with any instructions or
manuals provided for the Products.

 

  10.2. Indemnification by Company. Company shall indemnify, defend, and hold
Supplier harmless against any and all Claims arising out of, or in connection
with, (i) any breach of any representation, warranty, or covenant by Company
hereunder, or (ii) any negligent or intentionally wrongful act or omission by
Company in connection with the sale or distribution of any Products to its
customers.

 

8



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  10.3. Intellectual Property Indemnity. Supplier shall indemnify defend, and
hold harmless all Company Parties from and against all Claims based on
allegations or claims (whether valid or invalid) that the Products, or the sale,
offer for sale, or use thereof constitutes an infringement or violation of any
patent, trademark, copyright, or proprietary information right. Company may
participate at its own expense in any defense of such Claim undertaken by
Supplier. Without limitation of the foregoing, in the event of a Claim described
in this paragraph (c), Supplier shall promptly as possible:

 

  10.3.1. Procure for Company the unrestricted right to continue using the
Product for the term of this Agreement;

 

  10.3.2. Replace Products with non-infringing, non-violating, compatible
products with specifications and performance equal to or better than the
unmodified Products; or

 

  10.3.3. Modify Products so they are no longer infringing or violating while
maintaining compatibility, specifications, and performance equal to or better
than the unmodified Products.

 

  10.3.4. If, in the course of any Claim described under this paragraph c,
Supplier, Company, or any customer of Company is enjoined or is sought to be
enjoined from use of any Product, or any method or operation performed by a
Product, pending final resolution of such Claim, Supplier shall immediately post
a bond in a form and in an amount sufficient to allow Supplier to continue its
obligations to Company and to enable Company and its customers to use the
Products and all methods and operations performed by the Product, until the
Claim is resolved.

 

  10.4. Limitation on Liability. EXCEPT TO THE EXTENT A PARTY HAS AN
INDEMNIFICATION DUTY PURSUANT TO THIS SECTION 12, IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11. Insurance. Supplier will maintain commercial general liability and products
liability insurance covering each occurrence of bodily injury and property
damage in an amount not less than $5,000,000 combined single limit with
endorsement for blanket contractual and vendor’s liability. Supplier shall, on
or before delivery of any Products hereunder, furnish to Company a certificate
of insurance evidencing the foregoing coverage and limits. At the same time,
Supplier shall provide Company with a written statement from the insurer, either
on the certificate or separately, stating that Company is named as an additional
insured on the policy and that insurer will give Company at least 30 days prior
written notice of any cancellations, non-renewal, or material change in
coverage.

 

12. Quality and Regulatory.

 

  12.1. Quality Assurance. Supplier shall inspect each lot of Product to be
supplied to Company in order to evaluate Products full conformity with all
Supplier and Company expectations for Product. Such evaluation should include,
but not be limited to, evaluating (i) Products’ compliance with all relevant
laws and regulations, (ii) Products’ conformity with all specifications of
Agreement and Purchase order, (iii) sufficient expiration periods for Products,
and (iv) whether there have been any changes in Product materials, methods of
producing or processing Product, or Product performance., processing, or
testing; or (v) change in subcontractors for producing or processing Product. As
soon as possible after their discovery, Supplier shall notify Company in writing
of any changes or deviations from expectations found in the evaluation.

 

9



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  12.2. Regulatory Deficiencies. Supplier agrees to perform, at no cost to
Company, all corrective action needed to fix regulatory deficiencies in
Products. In the event of any corrective action or recall of Products by
Supplier, Company will either notify its customers of such actions or advise
them of the remedy to be provided by Supplier or provide Supplier a list of
customers that have purchased said product for Supplier to give such notice.
Supplier will affect all such remedies by providing instructions to Company to
provide to its customers for return of Product to Supplier for correction and/or
modification. Supplier will be responsible for all costs and expenses incurred
in affecting such a remedy including costs of service, replacement, and
shipping, as applicable.

 

  12.3. Product Complaints. In the event that either party receives any
complaints regarding the Products, it shall promptly notify the other party of
such. At Company’s request, Supplier shall investigate and evaluate these
complaints and communicating the results thereto to Company in writing within 10
business days of notification by the applicable party; provided that, if any
such investigation requires more than 10 business days to complete, Supplier
shall so notify Company of such in writing within the aforesaid 10 business
days. Supplier will make a preliminary evaluation of each complaint it receives
and will conduct all follow-up, communications and maintenance of records with
respect to such complaints as required by applicable law and will cooperate with
Company in the resolution of such product complaints. Supplier shall be
responsible for making all necessary reports to the FDA and/or any other
applicable regulatory agency or authority and shall provide copies of such
reports to Company and allow Company a reasonable opportunity to review and
comment on any such reports prior to the filing of such reports with the FDA so
long as this permits timely filing with the FDA or other regulatory agency.

 

13. Confidentiality. Each Party agrees at all times during the Term and for a
period of 3 years thereafter to hold in strictest confidence, and not to use,
except in connection with the performance of obligations under this Agreement,
and not to disclose to any person or entity (except for its Affiliates and those
of its employees and contractors who have a “need to know” in connection with
the performance of obligations under this Agreement) without the prior written
authorization of the Chief Executive Officer or President of the Disclosing
Party, any Confidential Information of the Disclosing Party disclosed to the
Receiving Party in connection with this Agreement, either directly or indirectly
in writing, orally or by drawing or inspection of documents or other tangible
property. Further, each Party agrees at all times during the Term and for a
period of 3 years thereafter to not disclose the existence of this Agreement or
any of the terms herein, without the written consent of the other Party, except
as may be required by governing laws, including the rules and regulations of the
Securities and Exchange Commission. The confidentiality provisions herein shall
supersede any prior confidential agreement between the parties.

 

10



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

14. Bona Fide Offer. If Company receives an offer from another supplier to
provide products substantially similar to the Products on terms and conditions,
including without limitation pricing, more favorable to Company than those in
this Agreement, Company will provide Supplier with written notice of such offer
(a “Notice of Offer”). Supplier will have 30 days following the date of the
Notice of Offer to notify Company that it agrees to meet or improve upon such
offer. If Supplier fails to notify Company in writing that it will meet or
improve upon such offer within such 30 day period, or if it notifies Company in
writing within such period that it will not meet such offer, Company may
terminate this Agreement upon written notice to the Supplier. If within such 30
day period, Supplier notifies Company in writing that it agrees to meet or
improve upon such offer, Supplier’s offer or improvement will be deemed an
amendment to this Agreement with respect to the Products on the terms and
conditions set forth in such offer or improvement.

 

15. Termination. Generally this Agreement shall terminate at the end of the Term
or as otherwise provided hereinabove. In addition:

 

  15.1. Termination for Failure to Obtain 510K. Company shall have the right to
terminate, resend or revoke this agreement at any time in the event the 510K for
the products is not approved by the FDA within 12 months of this agreement being
executed. For purposes of this section, the Execution Date of this agreement
shall be the date set forth on the signature page.

 

  15.2. Termination for Cause. Each Party reserves the right to terminate the
Agreement if: (i) the other Party ceases to function as a going concern in the
normal course of business; (ii) the other Party commits or suffers any act of
bankruptcy or insolvency; or (iii) to the extent another remedy is not provided
under this Agreement, the other Party fails to cure any material breach in the
provisions of this Agreement within 30 days of after receipt of written notice
of such breach been given by then non-breaching Party to the breaching Party.

 

  15.3. Termination upon Mutual Agreement. The Parties may terminate this
Agreement upon mutual written agreement of the Parties.

 

  15.4. Consequence of Termination of Agreement. Upon the termination of the
Agreement, the following provisions shall apply:

 

  15.4.1. Company may sell any Products that are in its possession or which are
subsequently delivered pursuant to an outstanding Purchase order under this
Agreement; provided however, Supplier shall repurchase from Company all Products
then owned by Company upon notice and request by Company, at prices equal to
those at which Company purchased them from Supplier should Supplier terminate
Company. If Company terminates Supplier then Supplier will have the option to
repurchase. Company shall submit to Supplier a list of Products subject to
repurchase upon termination, within 30 days after receipt of notice of
termination or the expiration of the Term or any renewal term. Supplier will
promptly pay Company for returned Products.

 

11



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

  15.4.2. Company will have the right to represent itself as an authorized
distributor of Supplier until all of Company’s inventory of Products has either
been returned for credit by Supplier or has been sold by Company. As of the
later of the date as of which (A) the expiration or termination of this
Agreement occurs or (B) Company no longer has possession or control of any
Products of Supplier, the rights of Company shall immediately terminate and
Company shall cease to identify itself as an authorized Company of Products and
Company shall not use Supplier’s name on any products sold after such
termination. The acceptance of any Purchase order from or the sale of any
Products to Company after the expiration or termination of this Agreement shall
not be construed as a renewal or extension hereof, nor as a waiver of
termination of this Agreement; however, the processes and obligations for each
such order shall be governed by provisions identical to the applicable
provisions of this Agreement.

 

  15.4.3. After termination of the Agreement, Company shall have the ability to
continue to purchase Product, for a period of not more than 90 days to the
extent necessary for Company to honor existing contractual relationships with
customers at the Prices in effect at the date of termination of the Agreement.

 

  15.4.4. Each Party shall return or destroy any Confidential Information of the
other Party in its possession as of any termination.

 

  15.4.5. If this Agreement is terminated by Supplier for any reason other than
cause, during the initial Term, in addition to other remedies available to
Company, Supplier will reimburse Company its actual out-of-pocket direct
expenses incurred training Company’s personnel, on any aspect of Supplier’s
Products.

 

  15.5. Survival. Sections 8, 10, 11, 13, 15, and 20shall survive termination of
this Agreement.

 

16. Continuity of Supply. Supplier represents and warrants that it shall use
best efforts to ensure that any subsequent owner or entity takes a controlling
interest in Supplier’s business, or any other successor or assignee to this
Agreement, will agree to and comply with the terms of this Agreement as if it
has fully assumed all obligations of Supplier hereunder.

 

17. Relationship of Parties. Each Party is an independent contract of the other.
Neither Party shall be the legal agent of the other for any purpose whatsoever
ant therefore has no right or authority to make or underwrite any promise,
warranty, or representation, to execute any contract, or otherwise to assume any
obligation or responsibility in the name of or on behalf of the other party,
except to the extent specifically authorized in writing by the other Party.
Neither Party shall be bound by nor liable to any third party for the acts or
obligations or debts incurred by the other toward such third party, except to
the extent specifically agreed to in writing by the party to be so bound.
Further, for purposes of compliance with the FDA and all other laws and
regulations relating to Products, Supplier is the manufacturer of the Products
and shall comply with all obligations vested in the manufacturer under such laws
and regulations.

 

12



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

18. Assignment. This Agreement and the rights and obligations hereunder shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns; provided that no Assignment , sale or other assignment
of this Agreement can occur unless either (i) the transfer occurs by way of
merger, reorganization, consolidation, amalgamation, or as part of a transfer of
all or substantially all of the assigning party’s assets, or (ii) then
non-transferring Party consents to the transfer. In the event of such a
transfer, the transferring Party agrees to secure consent from the transferee
that it will assume and perform all obligations of the transferring Party under
this Agreement. Supplier or Company shall give the other written notice of any
anticipated assignment of the Agreement as soon as administratively practicable
after such information may first be made public.

 

19. Force Majeure. Whenever performance by Supplier or Company of any of its
obligations hereunder, is substantially prevented by reason of any act of God,
strike, lock-out, or other industrial or transportation disturbance, fire, law,
regulation or ordinance, war or war conditions, or by reason of any other matter
beyond its reasonable control, then such performance shall be excused, and
deemed suspended during the continuation of such event and for a reasonable time
thereafter, delayed or adjusted accordingly.

 

20. Publicity. No Party to this Agreement shall originate any publicity, news
release or other public announcement, about, related to or arising out of this
Agreement, without the prior written consent of the other Party hereto if such
other Party or any affiliate is named in such publicity, news release, or public
announcement. A press release announcing this Agreement will be jointly
developed and released by the Parties.

 

21. Non-solicitation. During the Term and for a period of 2 years thereafter,
each Party agrees, on behalf of itself and its employees and representatives,
not to, directly or indirectly, employ, solicit for purposes of employment,
offer to hire, entice away, or offer to enter into any contract with any
director, officer or employee of the other Party, or otherwise solicit, induce
or otherwise encourage any such person to discontinue, cancel or refrain from
entering into any relationship (contractual or otherwise) with the other Party
without prior written consent of the such other Party.

 

13



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

Notices.

 

  21.1. All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier as provided herein), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, to the addresses first specified hereinabove, or to such other
address as the Party to whom notice is to be given may have furnished to the
other Party in writing in accordance herewith, to the attention of the Chief
Executive Officer. In addition, a copy of any notice to Company must be sent to
General Counsel, Sarnova, Inc., 5000 Tuttle Crossing Boulevard, Dublin, Ohio
43016 (such copy shall not constitute legal notice) and a copy of any notice to
Supplier must be sent to Morse, Zelnick, Rose & Lander, 405 Park Avenue, Suite
1401, New York, New York 10022, Attn: Stephen A. Zelnick, Esq.

 

  21.2. Any such communication shall be deemed to have been given (a) when
delivered, if personally delivered or sent by facsimile on a business day,
(b) on the business day after dispatch, if sent by nationally-recognized
overnight courier, and (c) on the third business day following the date of
mailing, if sent by mail. It is understood and agreed that this Section 21 is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their duties, in due course, under the terms of this
Agreement.

 

22. Headings. The headings of this Agreement are for convenience only and shall
not affect the meaning of the terms of this Agreement.

 

23. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

24. Entire Agreement. The Parties hereto acknowledge that this Agreement,
including the Appendices and documents incorporated by reference, sets forth the
entire agreement and understanding of the Parties hereto as to the subject
matter hereof, and shall not be subject to any change of modification except by
the execution of a written instrument subscribed to by the Parties hereto. This
Agreement shall supersede all previous communications, representations or
understandings, either oral or written, between the Parties relating to the
subject matter hereof.

 

25. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein. To the fullest extent permitted by applicable law, each
Party hereby waives any provision of law that would render any provision
prohibited or unenforceable in any respect.

 

14



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

26. Waiver. The failure of either Party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.

 

27. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Company Agreement as
of this 3rd day of July, 2013 (“Execution Date”).

 

Milestone Scientific, Inc.   Tri-anim Health Services Inc. By:   

 /s/ Leonard Osser

  By:   

 /s/ Jeffrey Prestel

Title:    President and CEO   Title:    President

 

15



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

EXHIBIT A

PRODUCTS

Exclusive Products

 

Product *

   Price      Private Labeled  

Epidural Instrument

   $ 3,500 each         N/A   

Epidural disposable

   $ 75.00 each         N/A   

Products denoted with a * may be private labeled.

 

16



--------------------------------------------------------------------------------

LOGO [g566198img-001.jpg]    Master Supply and Distribution Agreement

 

EXHIBIT B

 

1. GPO Rebate. With respect to each Contract Year, Supplier shall provide a
rebate to Company equal to the amount of any fees paid by Company to members to
which Company sells Products. The terms of the rebate described under this
Exhibit B Section 1 shall be set forth in a written rebate agreement executed by
the Parties.

 

2. GP Dollar Rebate. If there is a change in the price at which Product is sold
to End-User Customers and/or to the Company and that change results in a
decrease in GP Dollars for such Product, Supplier will provide a quarterly
rebate to Company equal to the amount of the decrease in GP Dollars incurred in
the quarter with respect to which the quarterly rebate is provided.

 

3. Rewards Rebate. In the event that certain Products, as identified on Exhibit
C, are sold by Company to a customer participating in the Company’s Tri-anim
Rewards Program, Supplier shall pay Company a rebate in accordance with Exhibit
C.

 

4. Other Rebates, Discounts, or Incentives. Supplier may establish such
additional rebate, credit, incentive, or discount programs as the Parties shall
from time to time desire.

 

5. Compliance with Safe Harbor Requirements. The Parties acknowledge that any
price reductions or incentive remuneration provided under the terms of this
Agreement constitute “discounts or other reductions in price” under section 1128
B(b)(3)(A) of the Social Security Act 42 U.S.C. 1320a-7b(b)(3)(A). Accordingly,
Company shall disclose any rebates or discounts to its customers and require
that its customers for Products properly disclose this and any other “bonus,
discount, rebate, or other reduction in price” provided to Company by Supplier
to any state or federal program that provides cost or charge-based reimbursement
to such customer for Products.

 

17